Notice of Non-Responsive Reply
The reply filed on 06/23/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
The 05/06/2020 Requirement for Restriction/Election required the Applicant to elect one each from eight species requirements. The Applicant, by selecting claim 13, has not fulfilled the election requirement. See 37 CFR 1.111.
The Applicant is advised to elect one each of a: lipid construct, liposome type, mucosal absorption enhancer, application to the substrate, surface active agent, mucosal surface, liposomal component and formulation.
For example, the Applicant may elect: cholesterol as a lipid construct, unilamellar as a liposome type, sodium deoxycholate as a mucosal absorption enhancer, coating as an application to the substrate, polyethylene glycol as a surface active agent, oral as the mucosal surface, mucosal adhesive components as the liposomal component and an oral solution as the formulation. 
The Applicant may not, however, select claim 13, as claim 13 does not fulfil the election of the eight above-mentioned species. 

Regarding the Applicant’s allegations against a serious search burden, the Examiner disagrees.
A serious search burden exists because:
1. The species have acquired a separate status in the art in view of their different classification.

3. The species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
In the instant case, cholesterol is classified in C12N 2310/3515 while olive oil is classified in C08L 2555/64; unilamellar liposomes are classified in C12Q 2563/161 while multivesicular liposomes are classified in C12N 15/88; sodium deoxycholate is classified in C01D 13/00 while transcutol is classified in C12N 2830/001; coating is classified in C22 1/101 while pouring is classified in B65D 2547/06; polyethylene glycol is classified in A61K 31/25 while ethanol is classified in C01B 2203/1229; and, oral is classified in A61K 2800/92 while nasal is classified in A61K 9/0073.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/CELESTE A RONEY/Primary Examiner, Art Unit 1612